Citation Nr: 1232584	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-32 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a right shoulder disorder. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial rating in excess of 30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2000 to October 2000, from November 2003 to September 2005 and from November 2006 to March 2007 with additional inactive duty in the West Virginia Air National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in July 2012.  A transcript of the hearing is associated with the claims file. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's current tinnitus first manifested after active duty service and was not caused or aggravated by any aspect of service including exposure to high noise levels from aircraft engine operations and testing.  

2.  The Veteran withdrew his appeal of a denial of service connection for posttraumatic stress disorder and a right shoulder disorder and for an increased initial rating for migraine headaches in July 2009.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The criteria for withdrawal of an appeal by the appellant of a denial of service connection for posttraumatic stress disorder and a right shoulder disorder and for an increased initial rating for migraine headaches have been met.  38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In April 2008, the RO provided a notice that met the requirements.  The notice informed the Veteran of all five elements of a claim for service connection for tinnitus, the types of evidence that would be considered, and the Veteran's and VA's respective responsibilities to obtain relevant evidence. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Tinnitus

The Veteran served as a U.S. Air Force aircraft mechanic including deployments to Southwest Asia and with continued inactive duty service in the West Virginia Air National Guard through 2010.   He contends that he experiences tinnitus that first manifested in active duty from exposure to aircraft engine noise.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service personnel and treatment records showed that the Veteran was a turbine-propeller aircraft mechanic with duties associated with high levels of noise on the flight line and during aircraft engine maintenance and testing.  Although the Veteran reported to clinicians that he worked for several years under the Active Guard Reserve program, personnel records show only the active duty dates captioned above with additional points earned on inactive duty for training.  The Veteran underwent frequent audiometric tests from June 2003 to August 2007 as part of a hearing conservation program.  The test reports are silent for any symptoms of tinnitus. The records indicated that hearing protection was required while performing his aircraft maintenance duties.  In a June 2010 VA examination, the Veteran reported that he wore double protection on some occasions, single protection on other occasions, and no protection on still other occasions.  When deployed, he was billeted in tents near the flight line.  In a July 2012 Board hearing, the Veteran stated that he experiences tinnitus concurrent with migraine headaches.  

However, the Veteran specifically denied any symptoms of ringing in the ears on multiple hearing conservation examinations and post deployment health questionnaires during his active duty.  He also reported exposure to other sources of noise such as motorcycles, farm and construction equipment, chain saws, power tools, and loud music.  He further denied "any medical problems or symptoms that bother you" on several health history questionnaires.   Audiometric test records showed a standard threshold shift in hearing acuity but not above the level considered normal with no mention of symptoms of tinnitus.  Service personnel records showed that the Veteran continued inactive duty in the same Air National Guard squadron with 56 training days in 2008, 76 days in 2009, and 16 days in 2010. 

Service and post-service treatment records are silent for any symptoms, diagnoses, or treatment for organic ear disorders.  

The RO received the Veteran's claim for service connection for tinnitus in April 2008.  The Veteran did not indicate on the claim form the date of onset of the disorder.  

In July 2008, a contract audiologist performed a VA examination and noted a review of the claims file including the service treatment records.  The audiologist noted the Veteran's military occupation and exposure to high noise levels as well as his occasional recreational hunting with hearing protection.  The audiologist summarized more than ten service record entries in which the Veteran explicitly denied symptoms of tinnitus or indicated that he did not experience hearing difficulties.  On examination, the audiologist noted normal hearing acuity and speech discrimination except for mild loss at 8000 Hz in the right ear that was attributed to the military noise exposure.  The Veteran reported that he was currently experiencing constant tinnitus that first manifested while he was deployed to Uzbekistan in 2005.  However, the audiologist noted that questionnaires completed after the deployment in July 2005 and one year later in August 2006 showed that the Veteran denied any ringing in the ears.  The audiologist concluded that it was not likely that the current tinnitus was the result of military noise exposure because of the inconsistency between the Veteran's current report and his notations in his service records.  

The RO denied service connection for tinnitus in August 2008 because the Veteran's reports in the service records did not show an onset of the disorder in service and because the audiologist concluded that the current symptoms were not related to noise exposure in service.  The RO granted service connection for hearing loss in the right ear even though the audiometric results did not show hearing acuity that met the VA criteria for a disability.  In a November 2008 notice of disagreement, the Veteran contended that he misrepresented his symptoms and denied tinnitus in service because he did not want to adversely affect his deployable military status.  

VA outpatient treatment records are silent for any treatment for hearing loss or tinnitus.  The Veteran did receive treatment for mental health symptoms including difficulty with sleep.  He also received treatment for migraine headaches including the use of prescription medications.  Records of treatment for both disorders are silent for any symptoms or clinical comments of tinnitus associated with the disorders or medications.  In December 2009, a clinician noted that the Veteran was a full time college student. 

In November 2009, the Veteran was evaluated at a VA clinic for symptoms of difficulty hearing in high background noise environments and for symptoms of high pitched ringing in the ears that interfered with sleep.  The Veteran reported exposure to noise on active duty but that he used personal hearing protective devices.   Testing showed no balance disorder.  The Veteran's answers to questions in a self-perceived hearing handicap inventory showed significant peripheral hearing sensitivity.  The examining audiologist concluded that the inventory was not sufficient to determine whether the Veteran had a central auditory processing disorder or that the symptoms were related to his diagnosed posttraumatic stress disorder.  The latter disorder is not service connected.  The audiologist prescribed a white noise masker to assist in sleep.  

In June 2010, another contract audiologist performed a VA examination and summarized the noise exposure and treatment history, accurately citing individual reports and statements by the Veteran regarding noise exposure and the onset of symptoms while on active duty deployments.  The Veteran reported working after active duty as an office assistant and student.  The Veteran reported a current sensation of a high pitched, medium to low volume noise that caused difficulty falling asleep.  On examination, hearing acuity was normal bilaterally.  The audiologist concluded that the current tinnitus was not caused by loud noise in service because the Veteran reported the use of hearing protection and because he denied the symptoms on many service treatment reports.  In February 2011, the audiologist again reviewed the claims file citing several specific denials of symptoms in service and again concluded that the current tinnitus did not manifest in service because of the inconsistency and because tinnitus typically begins at the time of noise exposure.  

In October 2010, the RO severed service connection for right ear hearing loss because both VA examinations showed hearing acuity that did not meet the VA criteria for a disability.  

In a July 2012 Board hearing, the Veteran stated that his tinnitus manifested as a hissing or whistling sound.  When asked about his notations on post-deployment questionnaires, the Veteran acknowledged that he denied symptoms on many reports but checked yes on two reports near the end of his last active duty, one of which was by telephone.  The Board is unable to find these reports in the record.  The Veteran stated that he had to complete the questionnaires in the presence of officers who would require follow-up action if he reported any symptoms.  He stated that the Air National Guard duty was his only employment at that time.  He further stated that he started reporting the symptoms to clinicians only when he had difficulty sleeping.  The Veteran also stated that he noticed the tinnitus more when he had to lie down to relieve a migraine headache.  Service treatment records showed that the Veteran was treated for difficulty sleeping and migraine headaches during active duty but there were no reports by the Veteran or comments by clinicians of concurrent tinnitus. 

The Board concludes that service connection for tinnitus is not warranted because the disorder first manifested after service.  Further, there is a credible medical opinion that if tinnitus is caused by noise exposure, the disorder manifests immediately after that exposure.  

The Board concludes that the Veteran was exposed to high noise levels from aircraft engine operations and testing during active duty because it is consistent with the nature and circumstances of his military occupation.  The Veteran is competent and credible to report on this exposure although he acknowledges that he used double and single hearing protection on many occasions.  The Board acknowledges that hearing protection may not always have been available in a deployed location or used under urgent field repair conditions.  Nevertheless, the service treatment records showed that the Veteran was in a hearing conservation program that required frequent monitoring and instruction on the use of hearing protection.  It is reasonable that most but not all aircraft engine repairs and testing were performed in a controlled area where hearing protection was available and its use enforced.  The record also showed that the Veteran continued to serve on inactive duty for several years from March 2007 to early 2010 in the same squadron with 56 and 76 days of inactive duty service in 2008 and 2009 with additional likely exposure to noise during aircraft maintenance. 

The dispositive issue is the date of onset of symptoms of tinnitus.  The Board concludes that the Veteran is competent to report when he first experienced the symptoms; however, his credibly of an onset during active duty is significantly degraded by his denials of any symptoms in many different service treatment records.  His credibility is not rehabilitated by his current statements that he deliberately misrepresented his health status to his military unit in order to maintain his National Guard position.  A review of the applicable U.S. Air Force regulation shows that tinnitus is not disqualifying for deployment, flight duty, or retention.   See Medical Examinations and Standards, Air Force Instruction 48-123, 24 September 2009, 
http://www.e-publishing.af.mil/shared/media/epubs/AFI48-123.pdf  (last visited Sep. 18, 2012).  The change summary for this instruction does not indicate any changes were made since the 2006 version regarding hearing standards.  The Board concludes that the Veteran's reports of the onset of tinnitus while on active duty are not credible because they conflict with his repeated denials in service and because there was no compelling reason to misrepresent his symptoms at the time.  The Veteran also did not then and does not now have a concurrent loss of hearing acuity that would suggest an injury caused by noise exposure.  The Board places greater probative weight on the opinion of two audiologists that concluded that tinnitus manifests immediately after noise exposure and that the Veteran's symptoms did not manifest until after active duty.  

Further, the Veteran first reported difficulty sleeping in association with mental health symptoms and received treatment for anxiety and posttraumatic stress disorder to include sleep difficulties after his periods of active duty.  None of these treatment reports mention tinnitus.  None of the reports of treatment for migraine headaches mention concurrent symptoms of tinnitus or that tinnitus was a side effect of prescribed medication.  
	
The weight of the credible and probative evidence demonstrates that the Veteran's current tinnitus first manifested many years after active duty service and is not related to his active service including noise exposure from aircraft engine operations or testing.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Service Connection for PTSD and a Right Shoulder Disorder
Increased Initial Rating for Migraine Headaches

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of a denial of service connection for PTSD and for a right shoulder disorder and for an increased initial rating for migraine headaches, and those issues are dismissed.


ORDER

Service connection for tinnitus is denied. 

The appeal of a denial of service connection for a right shoulder disorder is dismissed. 

The appeal of a denial of service connection for posttraumatic stress disorder is dismissed. 

The appeal of a denial of an initial rating in excess of 30 percent for migraine headaches is dismissed. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


